Case 2:19-cv-04088-BMS Document 1-21 Filed 09/06/19 Page 1 of 5




                  Exhibit 21
6/27/2019                                      SureFire Capital
                      Case 2:19-cv-04088-BMS Document     1-21Mail Filed
                                                                   - Redemption
                                                                          09/06/19 Page 2 of 5

                                                                                 Christel Leighton <christel@surefirecapital.com>



  Redemption
  1 message

  Brenda Smith <bsmith@broadreachcap.com>                                                                Fri, May 31, 2019 at 4:10 PM
  To: Ariel Shlien <ariel@surefirecapital.com>
  Cc: "christel@surefirecapital.com" <christel@surefirecapital.com>


    Please see attached letter and resolution. Brenda


            Redemption Resolution.pdf
            176K




https://mail.google.com/mail/u/0?ik=f3c58b1783&view=pt&search=all&permthid=thread-f%3A1635079617673947957%7Cmsg-f%3A16350796176739…   1/1
Case 2:19-cv-04088-BMS Document 1-21 Filed 09/06/19 Page 3 of 5
Case 2:19-cv-04088-BMS Document 1-21 Filed 09/06/19 Page 4 of 5
Case 2:19-cv-04088-BMS Document 1-21 Filed 09/06/19 Page 5 of 5
